Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A copy of the Examiner’s Amendment and Reasons for Allowance in the Notice of Allowance dated 05/04/2022 has been included below to ensure clarity of the record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Stevan Coursey (Reg. No. 39,949) on 4/27/2022.

Amendments to the Claims
The application’s claims filed 1/31/22 have been amended as follows: 
1. (Currently Amended) An apparatus for intraoral imaging comprising: 
	a) an illumination source including an illumination array and a lens assembly that directs imaging light along an illumination path to an object; 
	b) an imaging apparatus that forms an image at an image sensor array from reflected imaging light from the object, the imaging apparatus having an optical stop along an optical axis, wherein pixels of the image sensor array are mapped to pixels of the illumination array; 
	c) a transparent phase modulator disposed at or near the optical stop to generate a uniform point spread function (PSF) at multiple focal distances and different field positions along the optical axis; and 
	d) an image processor that applies uniform digital restoration filtering based on a PSF characteristic to data at different focus distances from the image sensor array and provides processed image data of the object,
wherein the PSF characteristic is an energy distribution of the uniform PSF.

11.	(Currently Amended) An apparatus for intraoral imaging comprising:
a) an illumination source including an illumination array and a lens assembly that directs imaging light along an illumination path to an object;
b) an imaging apparatus that forms an image from reflected imaging light from the object at an image sensor array, the imaging apparatus having an optical stop along an optical axis between an objective lens that directs the reflected light through the optical stop and a second lens that directs light from the optical stop to the image sensor array, wherein pixels of the image sensor array are mapped to pixels of the illumination array;
c) a transparent phase modulator disposed at or near the optical stop to generate a uniform point spread function (PSF) at multiple focal distances and different field positions along the optical axis;
d) an image processor that is programmed with instructions to apply a uniform digital restoration filter based on a PSF characteristic to data at different focus distances from the image sensor array for deblurring according to phase function characteristics of the phase modulator; and provides processed image data of the object; and
e) a display in signal communication with the image processor for rendering the processed image data,
wherein the PSF characteristic is an energy distribution of the uniform PSF.

13.	(Currently Amended) An intraoral imaging method comprising:
a) directing light along an illumination path to an object from an illumination source including an illumination array and a lens assembly;
b) directing reflected light from the object along an optical axis through an objective lens of the lens assembly that directs the reflected light through an optical stop;
c) disposing a transparent phase modulator along the optical axis, at or near the optical stop to generate  a uniform point spread  function (PSF) at multiple focal distances and different field positions along the optical axis;
d) forming image data at an image sensor array from the imaged reflected light from the object, wherein pixels of the image sensor array are mapped to pixels of the illumination array;
e) applying uniform digital restoration filtering based on a PSF characteristic to the image data at different focus distances for deblurring; and
f) rendering the restored image data on a display,
wherein the PSF characteristic is an energy distribution of the uniform PSF.

16.	(Cancelled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not disclose the amended limitations above in conjunction with the remaining claim limitations. These limitations are described on pg. 11, lines 16-26 of the Applicant’s Specification as filed. 
Dependent claims 2-10, 12, 14-15 and 17-19 are also allowed as a result of being dependent on claims 1, 11 and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482